DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022 has been entered.

Response to Arguments
	The filing of April 1, 2022 has been fully considered.  The amendments are effective to overcome the rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is addressed as set forth below. 

Factual Findings
Page 11 of the present specification provides: “As used herein, the term "lyophilization" refers to the process of freezing a solution and then reducing the concentration of water e.g. by sublimation to levels which do not support biological or chemical reactions. As used herein, the term "cake" or "solid cake" refers to a porous and spongy structure-like composition resulting from the lyophilization process.”
Merriam Webster’s online dictionary defines “lyophilize” and “freeze-dry.”
Yayon (US 2006/0172008) discloses that lyophilizing fibrinogen produces a stable sponge (paragraph 0015, 0033).
Delmotte (US 6,599,515) teaches that it is known to freeze-dry (i.e. lyophilize) fibrinogen to form a porous sponge structure (column 1, lines 23-30).
Pines (US 5,330,974) teaches that lyophilized fibrinogen is the preferred form of fibrinogen for storage (column 2, lines 18-20 and column 5, lines 48-61).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 21, 22, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 2008/0167621) in view of Barta (US 5,464,396) and further in view of Delmotte (US 6,599,515) and/or Pines (US 5,330,974)
Regarding claim 18, Wagner discloses a device (figure 6A) suitable for dissolving a solid composition in an aqueous solvent, the device comprising:
a first closed container (26) suitable for holding a first solid composition, the first closed container including a first closed container inlet having a closed state and an open state, wherein in the closed state the first closed container inlet is sealed to the passage of fluid and in the open state the first closed container inlet provides a path for fluid communication into the first closed container;
a first movable seal element (58) arranged within the first closed container, for sealing the first closed container and configured to maintain sealing of the first closed container while moving therein between at least a first and a second position within the first closed container, to decrease the internal volume of the first closed container;
the first movable seal element is configured to be releasably held in a first position within the first closed container (see MPEP 2114, the seal 58 can be releasably held in any position by manipulating the piston 54);
a first controller (202) for controlling changing of the first closed container inlet between a closed state and an open state,
a first reservoir (24) suitable for holding a first aqueous solvent the first reservoir comprising a first reservoir outlet adapted to be in fluid communication with the first closed container inlet: and
a second moveable seal element (50) arranged within the first reservoir configured to maintain sealing of the first reservoir,
wherein when the first closed container inlet is in a closed state while the first movable seal element is in the second position, and subsequently the first movable seal element is moved to the first position a headspace having a sub-atmospheric pressure is formed (see MPEP 2114; the device of Wagner is capable of performing this function in that pulling up on the tab 56 while the valve 202 is in the position shown in figure 6C will result in a vacuum being formed);
wherein the first movable seal element is configured to be fixed in the first position while the aqueous solvent is allowed to flow into the interior volume of the closed container, thereby maintaining the headspace at a sub-atmospheric pressure (MPEP 2114; the device of Wagner is capable of performing the function described in that the pushrod (54) and valve (246) can be directly manipulated by a user in any desired timing and coordination; the seal (58) can be held in a fixed position by manually holding the pushrod (54) and a solvent can be allowed to flow into the container (66) by opening the valve (246), and then the valve can be closed again before pressure equilibrium is reached);
wherein the first closed container (26) and the first reservoir (24) are configured to allow agitation by repeated transfer of the aqueous solvent between the first reservoir and the first closed container (see MPEP 2114; the device of Wagner is capable of performing this function by maintaining the valve 202 in the position shown in figure 6B and alternately pressing the tabs 56, 58 which will result in transferring the contents back and forth); and 
the device being configured such that: when the container inlet is in the open state, the aqueous solvent is allowed to flow into the container; the container inlet is configured to be in the closed state after the aqueous solvent has flowed within the container, and when the container inlet is in the closed state, the first movable seal element is further configured to be released and to move from the first to the second position within the first closed container by a difference between atmospheric pressure outside the closed container and the sub-atmospheric pressure in the headspace. thereby decreasing the internal volume of the first closed container, such that the internal pressure within the first closed container is increased without allowing entry of gas into the container (MPEP 2114, the device of Wagner is capable of performing the function described in that the pushrod (54) and valve (246) can be directly manipulated by a user in any desired timing and coordination).  
Wagner does not specifically teach that the syringe holds a composition of fibrinogen in the form of a porous sponge.  
Barta teaches that it is known to use a dual syringe to hold fibrinogen for the purpose of separately storing two components of a tissue adhesive (figure 1; column 7, lines 53-56 and column 1, lines 46-50).  
It would have been obvious to one skilled in the art to provide the device of Wagner with fibrinogen, based on the teaching of Barta, for the purpose of storing and then mixing a known tissue adhesive.  Doing so amounts to combining a known dual syringe structure with a known composition which is known to be stored and used via a dual syringe.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Wagner and Barta do not specifically disclose that the fibrinogen is in the form of a porous sponge.  
Delmotte teaches that it is known to freeze-dry (i.e. lyophilize) fibrinogen to form a porous sponge structure (column 1, lines 23-30).
Pines teaches that lyophilized fibrinogen is the preferred form of fibrinogen for storage (column 2, lines 18-20 and column 5, lines 48-61).
It would have been obvious to one skilled in the art to use a porous sponge of lyophilized fibrinogen in the combination of Wagner and Barta as discussed above, based on the teaching of Delmotte and/or Pine, because it is a known preferred form of fibrinogen for storage.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 21, Wagner the first closed container (26) comprises a first syringe barrel having a front end and a back end, wherein the front end comprises the first closed container inlet (at 202), and wherein the first moveable seal element comprises a first piston (58) arranged within the first syringe barrel slidingly displaceable from the back end towards the front end of the first syringe barrel and connected to a first piston rod (54)(see figure 6).

Regarding claim 22, Wagner discloses that the first reservoir (24) comprises a second syringe barrel having a front end and a back end, wherein the front end comprises the first reservoir outlet, and the second moveable seal element comprises a second piston (50) arranged within the second syringe barrel slidingly displaceable from the back end towards the front end of the second syringe barrel and connected to a second piston rod (46)(see figure 6).

Regarding claim 30, Wagner discloses a controller actuator which when actuated, causes the first controller to move from the closed state to the open state (paragraph 0063, “A control unit for the three-way valve 202 can include a manual handle connected to the valve element 246 and/or electronic actuators.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 2008/0167621) in view of Barta (US 5,464,396) in view of Delmotte (US 6,599,515) and/or Pines (US 5,330,974) and further in view of Cheikh (US 6,349,850)
	Regarding claims 23-25, Wagner accounts for much of the claimed subject matter as set forth above, but does not disclose a second dual syringe having a closed container, reservoir, movable seals, piston rods, holding element, controller, etc.
	Cheikh teaches that it is known to connect syringe devices together to mix their contents back and forth (see figures 4-6).
It would have been obvious to one skilled in the art to provide the device of Wagner in view of Downer with a duplicate dual syringe for mixing the contents back and forth based on the disclosure of Cheikh.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
	Regarding claim 28, Wagner accounts for the second composition comprising solid thrombin (the material is not positively recited in the claim and the device of Wagner is capable of holding solid thrombin; see MPEP 2114).

	Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 2008/0167621) in view of Barta (US 5,464,396) in view of Delmotte (US 6,599,515) and/or Pines (US 5,330,974) in view of Cheikh (US 6,349,850) and further in view of Redl (US 4,359,049).
Regarding claim 26, Wagner and Cheikh account for much of the claimed subject matter as discussed above, but do not disclose a housing for containing the first and second closed containers and/or the first and second reservoirs therein.
Redl teaches that it is known to provide a dual syringe with a housing (3) for the purpose of holding the chambers.
It would have been obvious to one skilled in the art to provide the device of Wagner as modified with a housing based on the teaching of Redl for the purpose of reinforcing the connection of the two chambers and holding them securely.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 2008/0167621) in view of Barta (US 5,464,396) in view of Delmotte (US 6,599,515) and/or Pines (US 5,330,974) in view of Cheikh (US 6,349,850) and further in view of Downer (US 2008/0221584)
	Regarding claim 29, Wagner and Cheikh account for much of the claimed subject matter as discussed above, but do not disclose that the piston is attached to a piston rod which has at least one recess.
	Downer teaches that it is known to provide a piston rod with a recess (34; figure 3) for the purpose of cooperating with a mechanism for holding the piston rod (paragraph 0020).
It would have been obvious to one skilled in the art to provide the device of Wagner as modified with a recess in the piston rod based on the teaching of Downer for the purpose of allowing the piston rod to be locked in place.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799